United States Court of Appeals
                       For the First Circuit


No. 12-2387

                       HOME ORTHOPEDICS CORP.,

                        Plaintiff, Appellant,

                                 v.

   RAÚL RODRÍGUEZ; JOSÉ A. LINARES; JULIO F. JULIÁ; PAUL PINO,

                       Defendants, Appellees,

UNIDENTIFIED DIRECTORS AB, BC, CD, DE, EF, FG, GH, HI, IJ, JK, KL
 OF HUMANA HEALTH PLANS OF PUERTO RICO (D/B/A HUMANA); DIRECTORS
  LM, MN, NO, OP, PQ, QR, RS, ST, TU, UV, VW, WX OF MEDICAL CARD
      SYSTEM, INC. (MCS); A, B, C, D, E, F, G, H, I INSURANCE
           COMPANIES; LUIS GORIS-GARCÍA; ARLENE MARRERO;
                      JAVIER MAGRIÑÁ-MELÉNDEZ,

                             Defendants.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

           [Hon. Daniel R. Domínguez, U.S. District Judge]


                               Before

                    Thompson, Baldock,* and Selya,
                           Circuit Judges.


     Carlo Defendini-Díaz and Pagán, Ortega & Defendini Law
Offices, PSC, on brief for appellant.
     Theresa M.B. Van Vliet, Patsy Zimmerman-Keenan, and Genovese
Joblove & Battista, P.A., on brief for appellees Raúl Rodríguez,
José A. Linares, and Paul Pino.


     *
         Of the Tenth Circuit, sitting by designation.
     Roberto Santana Aparicio, Berenice B. Bellotti Sevilla, and
Del Toro & Santana, on brief for appellee Julio F. Juliá.



                         March 25, 2015
             THOMPSON, Circuit Judge.              Home Orthopedics Corp., a

medical     equipment      supplier    based      in    Puerto     Rico,    sued    the

defendants for their alleged involvement in a scheme to help one

guy collect a consulting fee Home Orthopedics agreed to pay him,

but based on a contract it later discovered was phony.                      Fueled by

Home   Orthopedics'        refusal    to    continue      paying     the    fee,    the

defendants purportedly wielded their influence over players in the

health insurance industry to jeopardize numerous contracts Home

Orthopedics had with other clients.

             The     Puerto    Rico        district      court     dismissed       Home

Orthopedics'       numerous   federal       and   Commonwealth      law    causes   of

action.    Home Orthopedics now appeals the dismissal of its primary

claim,     brought    under    the     Racketeer        Influenced    and     Corrupt

Organizations Act, or "RICO," disposed of for failure to state a

claim.     Home Orthopedics also appeals the district court's denial

of   its   motions    to    conduct    limited         discovery    and    amend    the

complaint.

             For the reasons discussed below, we affirm the district

court.

                                     BACKGROUND

             Because we are reviewing a motion to dismiss for failure

to state a claim, we recite the facts as they are alleged in the

operative complaint and RICO case statement, in the light most




                                           -3-
favorable to Home Orthopedics.1            Ocasio-Hernández v. Fortuño-

Burset, 640 F.3d 1, 12-13 (1st Cir. 2011).

                        The Letter of Agreement

           Since 2001, Home Orthopedics, a home medical equipment

supplier and the leading company in Puerto Rico for orthotics,

prosthetics, and diabetic shoes, supplied medical equipment to MMM

HealthCare, Inc., a Puerto Rican health maintenance organization

that we'll refer to as "the HMO."            But in mid-2004, Defendant

Clinical Medical Services, Inc. ("Clinical Medical"), also a home

medical equipment supplier in Puerto Rico, struck a deal with the

HMO to be its exclusive provider of "durable medical equipment," a

specific   category    of   long-lasting    medical   equipment   used   by

patients in the home, including, for instance, hospital beds,

canes, and crutches.

           In   late   2004,   Clinical     Medical's   president,   Raúl

Rodríguez ("Raúl"), met with Home Orthopedics' president, Jesús


     1
       A RICO case statement is a standard questionnaire that
district courts may order from plaintiffs in civil RICO cases to
"adduce the specifics that underlie general claims of RICO
misconduct." O'Ferral v. Trebol Motors Corp., 45 F.3d 561, 562
(1st Cir. 1995). Here, the district court ordered Home Orthopedics
to file one "in an effort to aid the Court in assessing RICO claims
at an early pleading stage."      The district court allowed Home
Orthopedics' amended case statement to be considered part of the
pleadings, and so we have considered it in our review.
     Even with the case statement (which ended up being largely a
regurgitation of the complaint), we had difficulty constructing a
sensible narrative from Home Orthopedics' papers. We did our best
with what we were given. See Foley v. Wells Fargo Bank, N.A., 772
F.3d 63, 79 (1st Cir. 2014) (warning that we will not "haphazardly
mine" complaints or the documents attached to them).

                                   -4-
Rodríguez ("Jesús"), claiming that in addition to the exclusivity

agreement for durable medical equipment, Clinical Medical had

entered into an additional agreement with the HMO to be its

exclusive provider of orthotic and prosthetic services.             Raúl told

Jesús that Clinical Medical would need a subcontractor to actually

provide those services, however, because Clinical Medical "did not

know anything about orthotics and prosthetics."

             The complaint doesn't say whether Jesús agreed in that

meeting to subcontract for Clinical Medical, but in February 2005,

Jesús received a faxed "Letter of Agreement" from Raúl.                       The

letter, a copy of which was attached to the complaint, was an

unsigned, draft agreement between Home Orthopedics and the HMO

(even though Raúl sent Jesús the contract and arranged for Jesús to

sign   it,   Clinical    Medical   was   not   actually   a    party     to   the

contract).    The agreement would allow Home Orthopedics to continue

providing     orthotic    and   prosthetic     services       to   the    HMO's

subscribers, but at a 20 percent lower profit, reducing Home

Orthopedics' sales reimbursement from 100 percent to 80 percent.

Specifically, the agreement provided:

             [Home Orthopedics] indicates its intent to
             enter into an agreement with [the HMO] to
             render Orthotic and Prosthetic services to
             patients enrolled in [the HMO].    By signing
             this Agreement, [Home Orthopedics] agrees to
             render professional healthcare services and to
             accept [80 percent reimbursement] as full
             payment for all Covered Services to patients
             referred to [Home Orthopedics].


                                    -5-
              The agreement was drafted in English, of which Jesús

functionally knew little. When Jesús asked Raúl for an explanation

of the agreement, Raúl "threatened" that Home Orthopedics was

"being put out of business," and told Jesús to "take it or leave

it" because another prosthetics company was also interested in the

deal.

              Jesús opted to take it.       He signed the agreement, even

though (as we gather from facts pleaded later in the complaint) he

had not spoken with anyone from the HMO about it, and no one from

the HMO had signed it yet.

              Jesús also agreed with Raúl that in exchange for choosing

Home Orthopedics as the subcontractor, Clinical Medical would earn

a 12.5 percent consultant's commission on Home Orthopedics' sales

to the HMO, to be paid directly to Raúl.              Under the deal with

Clinical Medical, then, Home Orthopedics would start receiving only

67.5 percent of the sales it made to the HMO, as opposed to the 100

percent it had been making.

                              Raúl Gets Caught

              With the new deal in place, business went on as usual,

and in August 2005, Home Orthopedics sent the HMO an invoice.                 The

HMO, though, sent Home Orthopedics a check accounting for 100

percent of the bill.         Home Orthopedics thought the HMO made a

mistake, and, in "good faith," reminded the HMO that it should have

paid    out   only   80   percent   under   the   terms   of   the   Letter   of


                                      -6-
Agreement.     But the HMO responded that it had never seen that

agreement and would "investigate[] the matter."

             It's not clear from the complaint what happened in the

meantime, but around October 2006, Jesús found out from the HMO

that Clinical Medical was not actually its exclusive provider of

orthotics    and   prosthetics;   Clinical   Medical   and   the   HMO   had

negotiated an agreement to that extent, but Clinical Medical

allowed the exclusivity option to expire.          At that point, Home

Orthopedics stopped paying Raúl his consulting fee.2

             Raúl was displeased.   He demanded Jesús pay him for the

fees he earned in 2005 and 2006, and when Jesús wouldn't budge,

defendants José Linares and Paul Pino, also executives at Clinical

Medical, started calling and sending letters to Jesús to try to

"collect the money owed to Raúl."3        Raúl also "frequently called

[Jesús] requesting payments and threatened him with the 'loss of

his business.'"

                      Continued Collection Efforts

             By mid- to late-2008, Raúl warned Jesús that he would

"see [him] bleed drop by drop until [he] remain[ed] without a

business."     Eventually Jesús, "under duress," relented and paid


     2
      The complaint doesn't tell us why Home Orthopedics continued
paying Raúl a commission for the year after finding out that the
HMO had never seen the Letter of Agreement.
     3
       It is not clear why Raúl would need to seek his fees from
2005 and 2006 if Home Orthopedics did not stop paying him until
October 2006.

                                    -7-
Raúl $150,000 -- on top of the $600,000 he had already paid -- via

numerous payments made throughout 2008.4

          Raúl wasn't satisfied, and, apparently undeterred by

Jesús's refusal to pay more money, Clinical Medical filed a lawsuit

against Home Orthopedics in Puerto Rico state court in April 2009.

Raúl tried to get Jesús to settle the case, warning that his

attorneys "have a great influence in the Puerto Rico courts." Jesús

didn't bite, and in fall 2009, started receiving collection calls

and emails from Pino.   He also received a written settlement demand

(and follow-up correspondence regarding the settlement demand) from

Linares and Pino.

                    Other Terminated Contracts

          In the meantime, other companies in the health insurance

field started terminating their contracts with Home Orthopedics,

which Raúl had warned Jesús would happen if he didn't "cooperate."

The first was in November 2006, shortly after Home Orthopedics

stopped paying Raúl, when Medical Card System, Inc. terminated its

contract with Home Orthopedics, supposedly for lack of proper

credentialing (Home Orthopedics asserts that it had the proper

credentials).   After failed attempts to get Medical Card System to

change its mind, Home Orthopedics hired someone to help negotiate

a new services agreement with the managed care organization. During


     4
       The complaint does not specify for how much Raúl was asking,
but in a demand letter dated March 12, 2009, Raúl's lawyers claimed
that "the amount owed . . . exceeds [$1 million]."

                                 -8-
that negotiation meeting, defendant Julio F. Juliá, a friend of

Raúl's who had recently begun working at Medical Card System,

interrupted to falsely claim that Medical Card System could not

negotiate directly with Home Orthopedics because Home Orthopedics

had an exclusivity agreement with Clinical Medical.

          In   June   2007,   First   Medical,   an   insurance   company,

terminated its contract with Home Orthopedics without explanation;

so did Humana Health Plans of Puerto Rico, a healthcare network, on

August 1, 2009.

          In September 2009, Home Orthopedics made a deal to be the

"exclusive announced company of orthotics and prosthetics" at

Medical Card System's convention.       Medical Card System, however,

cancelled the exclusivity deal and returned Home Orthopedics'

payment for exclusivity, instead deciding to allow other companies

to advertise along with Home Orthopedics.

          Finally, in March 2010, Medical Card System terminated its

new services agreement with Home Orthopedics, but this time, without

giving any reason.

                              This Lawsuit

          Convinced that the defendants -- some of whom worked with

Raúl, and others of whom worked for the companies that terminated

their contracts with Home Orthopedics -- were all in cahoots to help

Raúl strongarm more money, Home Orthopedics filed suit in June 2011

in the Puerto Rico federal district court.       The amended complaint,


                                  -9-
which is now the operative one in this case, sought relief against

numerous defendants for violating numerous federal and Commonwealth

laws, including RICO (18 U.S.C. §§ 1962(b), (c), and (d)).5    Home

Orthopedics' theory of the case was that the defendants' above-

described conduct amounted to extortion, mail fraud, and wire fraud,

all actionable under RICO.

          Several defendants moved to dismiss the amended complaint

for failure to state a claim.6   A magistrate judge issued a report

and recommendation to dismiss the complaint, which the district

court largely adopted, dismissing all the federal claims with

prejudice and the supplemental state law claims without prejudice.

Specifically, the district court held that Home Orthopedics failed

to adequately allege that Juliá was part of an enterprise.      The

court also concluded that the complaint did not sufficiently allege

that Raúl, Linares, and Pino engaged in a "pattern of racketeering

activity," as all of their actionable racketeering acts "relate[d]



     5
       The complaint also brought causes of actions for violations
of: The Sherman Act (15 U.S.C. § 3); The Hobbs Act (18 U.S.C. §
1951); The Travel Act (18 U.S.C. § 1952); mail fraud (18 U.S.C. §
1341); wire fraud (18 U.S.C. § 1343); failure to conform with
Medicare credentialing (42 C.F.R. § 422.204); tortious interference
with contract (P.R. Laws Ann. tit. 31, § 5141); extortion (P.R.
Laws Ann. tit. 33, § 4828); and fraud (P.R. Laws Ann. tit. 33, §
4838).
     6
       Originally, Home Orthopedics appealed the dismissals of the
RICO claim against Raúl, Linares, Pino, and Juliá, as well as three
other defendants, Javier Magriñá-Meléndez, Arlene Marrero, and Luis
Goris-García. Home Orthopedics has since voluntarily dismissed the
latter three defendants from the appeal.

                                 -10-
to a single transaction" -- the signing of the 2005 Letter of

Agreement -- "aimed to extort" Home Orthopedics.            The court also

denied Home Orthopedics' request to amend its complaint for a second

time in lieu of dismissal.

            This timely appeal followed.      Home Orthopedics only asks

us, however, to either revive its substantive RICO claim, brought

under 18 U.S.C. § 1962(c)7 (or allow it to amend its complaint to

add more allegations to support it).

                                DISCUSSION

                           Motion to Dismiss

                           Standard of Review

            We review a district court's dismissal under Federal Rule

of Civil Procedure 12(b)(6) de novo.         Woods v. Wells Fargo Bank,

N.A., 733 F.3d 349, 353 (1st Cir. 2013).           That is, we accept the

facts pleaded in the complaint as true to determine whether the

plaintiff   has   stated   a   plausible   claim   for   relief.   Ocasio-

Hernández, 640 F.3d at 12-13; Méndez Internet Mgmt. Servs., Inc. v.

Banco Santander de Puerto Rico, 621 F.3d 10, 12 (1st Cir. 2010).




     7
       While the complaint seeks relief under various subsections
of RICO, including the conspiracy provision, subsection (d), the
district court only examined Home Orthopedics' RICO claim under 18
U.S.C. § 1962(c), dubbed "substantive" RICO.          Because Home
Orthopedics does the same in its opening brief, and does not
otherwise dispute the district court's disregard of the claims
brought under 18 U.S.C. §§ 1962(b) and (d), we will follow suit and
analyze Home Orthopedics' claim under only subsection (c).

                                   -11-
                      The Elements of a RICO Claim

           RICO, the Racketeer Influenced and Corrupt Organizations

Act, is a statute that Congress enacted as a tool in the federal

government's   "war   against   organized   crime,"   United   States   v.

Turkette, 452 U.S. 576, 587 (1981), to help combat "enduring

criminal conduct," Libertad v. Welch, 53 F.3d 428, 445 (1st Cir.

1995).   In addition to allowing the criminal prosecution of RICO

violators, see 18 U.S.C. § 1962, the statute's expansive reach also

provides a generous private right of action -- successful plaintiffs

are entitled to triple damages if they can prove they were "injured

in [their] business or property by reason of a violation of section

1962."   18 U.S.C. § 1964(c).

           Against that backdrop, we start our analysis by laying out

the building blocks of a civil RICO claim.

           The RICO statute makes it:

           unlawful for any person employed by or
           associated with any enterprise engaged in, or
           the activities of which affect, interstate or
           foreign commerce, to conduct or participate,
           directly or indirectly, in the conduct of such
           enterprise’s affairs through a pattern of
           racketeering activity or collection of unlawful
           debt.

18 U.S.C. § 1962(c). To state a civil RICO claim, then, a plaintiff

must allege: "(1) conduct, (2) of an enterprise, (3) through

[either] a pattern . . . of racketeering activity," Kenda Corp. v.

Pot O'Gold Money Leagues, Inc., 329 F.3d 216, 233 (1st Cir. 2003)



                                  -12-
(quotations omitted), or "a single collection of an unlawful debt,"

United States v. Weiner, 3 F.3d 17, 24 (1st Cir. 1993).

           We   turn   our   attention    to    the   third   element   --

specifically, whether Home Orthopedics has sufficiently alleged a

pattern of racketeering activity.        As we explain below, we agree

with the district court that Home Orthopedics has not sufficiently

alleged a RICO pattern, and thus, its RICO claim fails.8

                 Pattern of Racketeering Under RICO

           RICO specifically enumerates what kinds of illegal acts

count as "racketeering," and includes in that category of crimes

extortion and mail and wire fraud.        See 18 U.S.C. § 1961(1).      To

establish a "pattern," the statute requires a plaintiff to show that

at least two acts of racketeering occurred within ten years of each

other.   18 U.S.C. § 1961(5).

           The Supreme Court has additionally required that "'the

racketeering predicates [be] related, and that they amount to or

pose a threat of continued criminal activity.'" Giuliano v. Fulton,

399 F.3d 381, 386-87 (1st Cir. 2005) (quoting H.J. Inc. v. Nw. Bell

Tel. Co., 492 U.S. 229, 239 (1989)).           The latter requirement is

called the "continuity" requirement.      Giuliano, 399 F.3d at 386-87


     8
       Home Orthopedics suggests in its opening brief that Linares
and Pino's attempts to collect the consulting fees constituted
"collection of an unlawful debt," making no pattern of racketeering
activity necessary to satisfy the third RICO element.          This
suggestion is without merit, however, because RICO limits "unlawful
debt" to illegal gambling debt and "usurious" loans, see 18 U.S.C.
§ 1961(6), and no such debts are alleged here.

                                 -13-
(citing Efron v. Embassy Suites (P.R.), Inc., 223 F.3d 12, 15 (1st

Cir. 2000)).

          As the language of H.J. Inc. indicates, the Supreme Court

held that a plaintiff can show continuity in one of two ways. Under

the "closed" approach, a plaintiff would have to prove a "closed

period of repeated conduct" that "amounted to . . . continued

criminal activity." 492 U.S. at 237, 241. Alternatively, under the

"open-ended" approach, a plaintiff could satisfy the continuity

requirement by showing "past conduct that by its nature projects

into the future with a threat of repetition."   Id.

          In the instant case, the appellant's opening brief does

not specify whether Home Orthopedics intended to show a pattern of

racketeering through closed continuity, open-ended continuity, or

both.   The RICO case statement was also of no help in illuminating

which type of pattern Home Orthopedics intended to prove; the

district court specifically asked Home Orthopedics to "[d]escribe

in detail the pattern of racketeering activity . . . alleged for

each R.I.C.O. claim," but rather than actually describing the

pattern, Home Orthopedics directed the court to fifty-six paragraphs

of the complaint. We were no more enlightened after re-reading that

portion of the complaint.

          As we have stated time and again, litigants must provide

meat on the bones of their arguments if they expect us to seriously

entertain them. See Rodríguez v. Municipality of San Juan, 659 F.3d


                               -14-
168, 176 (1st Cir. 2011).   In this situation, though, we will not

dwell on whether Home Orthopedics' terse treatment of the "pattern"

prong sufficed to preserve its appellate rights because in any case,

Home Orthopedics' pleaded allegations do not make the stuff of

either closed or open-ended continuity.

                         Closed Continuity

          While Home Orthopedics does not address this argument, the

defendants assert that closed continuity cannot be established here

because Home Orthopedics has only alleged "a single narrow scheme

to defraud a single victim."   We agree.

          Because RICO was intended to attack "long-term criminal

conduct," "a closed-ended pattern sometimes can be established by

examining only the number of alleged predicate acts and the duration

of the alleged racketeering activity."     Giuliano, 399 F.3d at 387;

see also Efron, 223 F.3d at 15-16 (citing H.J. Inc., 492 U.S. at

240-41) (noting that the Supreme Court has placed emphasis on "the

temporal focus of the 'continuity' requirement").     However, given

that Congress had a "fairly flexible concept of a pattern in mind"

when it drafted RICO, H.J. Inc., 492 U.S. at 239, both the Supreme

Court and this court have declined to spell out specifically how

many predicate acts, or how long the racketeering has to endure, for

a plaintiff to satisfactorily allege the pattern requirement.

          But we have established some parameters.     We know, from

the Supreme Court, that when a plaintiff has only alleged a few


                               -15-
predicate acts (i.e., "sporadic activity"), H.J. Inc., 492 U.S. at

239, or when the acts span only a "few weeks or months," closed

continuity cannot be established, Efron, 223 F.3d at 17-18 (citing

H.J. Inc., 492 U.S. at 242).       At the other end of the spectrum, we

have also said that "where the temporal duration of the alleged

activity and the alleged number of predicate acts are so extensive

that common sense compels a conclusion of continuity, closed-ended

continuity should be found."       Giuliano, 399 F.3d at 387 (citation

and quotations omitted); see also, e.g., Fleet Credit Corp. v. Sion,

893 F.2d 441, 446-47 (1st Cir. 1990) (finding that ninety-five

racketeering acts over a 4.5-year period was sufficient for closed

continuity).

            Other cases, though, fall somewhere in the middle because

the "duration and extensiveness of the alleged conduct does not

easily resolve the issue."        Giuliano, 399 F.3d at 387.       In those

squishier cases, we look to other "indicia of continuity," id.; for

instance, whether the defendants were involved in multiple schemes,

as opposed to "one scheme with a singular objective";         whether the

scheme affected many people, or only a "closed group of targeted

victims";   and   whether   the   scheme   had   the   potential   to   last

indefinitely, instead of having a "finite nature."        Efron, 223 F.3d

at 18-19.   While these specific factors are ones we have considered

in the past, at the end of the day, we just take a "natural and

commonsense approach to RICO's pattern element," id. at 18 (citing


                                    -16-
H.J. Inc., 492 U.S. at 237), to determine whether the specific fact

pattern of the case before us suggests the "kind of broad or ongoing

criminal behavior at which the RICO statute was aimed," Efron, 223
F.3d at 18.

               We find that Home Orthopedics' allegations do not fit the

bill.    Even assuming (without deciding) that the complaint alleges

more    than    sporadic   activity,    the   predicate   acts   alleged    are

certainly not "so extensive that common sense compels a conclusion

of continuity."      Giuliano, 399 F.3d at 387; cf. H.J. Inc., 492 U.S.

at   250;   Fleet    Credit   Corp., 893 F.2d   at   446-47.    We    have

"consistently declined to find continuity where the RICO claim

concerns a single, narrow scheme targeting few victims."            Giuliano,
399 F.3d at 390.        And that is exactly what Home Orthopedics has

alleged.        It contends that the defendants engaged in unlawful

conduct for the purpose of accomplishing a singular, narrow goal --

to help Raúl collect from Home Orthopedics the consulting fees he

believed he was owed from 2005 and 2006 under the terms of their

2005 agreement.       Thus, even if the defendants committed numerous

crimes to try to collect this specific sum of money, all of these

unlawful acts "have their origin in," González-Morales v. Hernández-

Arencibia, 221 F.3d 45, 52 (1st Cir. 2000), a single "event," Efron,
223 F.3d at 19, or single "transaction," González-Morales, 221 F.3d

at 52 -- the signing of the 2005 agreement.           See id. ("Courts have

consistently held that a single episode does not constitute a


                                       -17-
pattern, even if that single episode involves behavior that amounts

to several crimes (for example, several unlawful mailings).")

(quotations omitted).            As we have said before in the context of

closed       continuity,      "[o]ur    own      precedent    firmly      rejects    RICO

liability where the alleged racketeering acts . . ., taken together,

. . . comprise a single effort to facilitate a single financial

endeavor."          Efron, 223 F.3d at 19 (quoting Schultz v. R.I. Hosp.

Trust       Nat'l    Bank,    N.A.,    94 F.3d 721,     732   (1st    Cir.    1996))

(quotations omitted).            Here, the defendants' "single financial

endeavor" was to help Raúl collect a specific amount of money under

the terms of a single contract.9                 See also Apparel Art Int'l, Inc.

v. Jacobson, 967 F.2d 720, 723 (1st Cir. 1992) (holding that

"several instances of criminal behavior," including making bribes

and false statements, were "appropriately characterized as separate

parts of a single criminal episode" because they "comprise[d] a

single effort to obtain (and to keep) one . . . Defense Department

contract").         That the defendants in this case sought to accomplish

a   specific,        narrow   mission       --   which   stemmed     from    a    single,

discernible event -- clearly cuts against a conclusion that Home

Orthopedics has sufficiently alleged a closed pattern.




        9
       To the extent Home Orthopedics intended to assert that the
defendants were also scheming to take the HMO's business away from
Home Orthopedics, that point is not made clear in the complaint,
RICO case statement, or briefing. It is, therefore, waived. See
United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                            -18-
             Looking at some of the other factors, Home Orthopedics

was,    moreover,      the   only   "targeted    victim"    of   the   defendants'

actions.10    And the nature of the defendants' conduct is finite.

According to the complaint, Raúl sought only to collect the 2005-

2006 fees; the complaint makes no indication that once he received

those percentage fees, the allegedly extortionate conduct would

continue.

             Thus, our common sense dictates that where, as here, "a

closed-ended series of predicate acts . . . constitute[s] a single

scheme to accomplish one discrete goal, directed at one individual

with no potential to extend to other persons or entities," Efron,
223 F.3d at 19 (quoting Sil-Flo, Inc. v. SFHC, Inc., 917 F.2d 1507,

1516 (10th Cir. 1990)) (quotations omitted), RICO liability cannot

attach under a theory of a closed pattern of racketeering.

             Next, we explain why Home Orthopedics' complaint likewise

fails under a theory of open-ended continuity.

                              Open-Ended Continuity

             As   we    noted   above,    even   in   the   absence     of   closed

continuity, a plaintiff can still demonstrate a "pattern" by showing

a "threat of" future criminal activity -- that is, "a realistic

prospect of continuity over an open-ended period yet to come."


       10
       While Home Orthopedics contends in its brief (in a one-
sentence footnote) that Raúl used the lie about having an exclusive
deal with the HMO "to take out of business hundreds of service
providers of durable medical equipment," Home Orthopedics did not
allege such in the complaint.

                                         -19-
Feinstein v. Resolution Trust Corp., 942 F.2d 34, 45 (1st Cir.

1991).   "This approach necessitates a showing that the racketeering

acts themselves include a specific threat of repetition extending

indefinitely into the future [or] . . . are part of an ongoing

entity's regular way of doing business."         Id. (quotations omitted).

             We find that an open-ended pattern would fail here for

largely the same reasons that a closed pattern would.           Neither Home

Orthopedics' complaint nor briefing provide any indication that were

Raúl to receive his fees from Home Orthopedics, the "scheme" to

collect money would continue into the indefinite future.               To the

extent Home Orthopedics intended to show that the ongoing Puerto

Rico   lawsuit    Raúl   initiated   against    Home   Orthopedics    in    2009

constitutes indefiniteness, this argument easily fails.                    As we

stated   in    González-Morales,     when      the   "filing   of    frivolous

[law]suits" has its origin in the execution of a single contract,

"the fact that . . . local court suits are still pending does not

constitute long-term conduct demonstrating a threat of future

activity." 221 F.3d at 51-52.     Lawsuits, by their very nature, are

not indefinite, see Feinstein, 942 F.2d at 45 -- once one side

prevails (or the parties settle), the case is over.             Nor has Home

Orthopedics      attempted   to   show   that    the   defendants'     alleged

racketeering acts were part of their regular way of doing business.

             For these reasons, we find that Home Orthopedics has not

sufficiently alleged a "pattern of racketeering activity" necessary


                                     -20-
to sustain its RICO claim.   Here, "[a]t most, what has been alleged

is a business deal gone sour" -- and that alone does not equate to

a RICO violation.     González-Morales, 221 F.3d at 52 (quoting

Sil–Flo, Inc., 917 F.2d at 1516) (quotations omitted).

                 Motions to Amend/Conduct Discovery

          However perfunctorily, Home Orthopedics also argues that

the district court erred in denying its motion to conduct limited

discovery and then to amend its complaint for a second time.     We

review a district court's denial of a motion to file an amended

complaint for abuse of discretion.      Glassman v. Computervision

Corp., 90 F.3d 617, 622 (1st Cir. 1996).   We "defer to the district

court's hands-on judgment so long as the record evinces an adequate

reason for the denial."   Torres-Álamo v. Puerto Rico, 502 F.3d 20,

25 (1st Cir. 2007) (quotations omitted).     Legitimate reasons for

denying a motion to amend include "undue delay, bad faith, futility

and the absence of due diligence on the movant's part."         Id.

(citation and quotations omitted).

          In denying the motion to amend, the district court adopted

the magistrate judge's reasoning that an additional amendment would

"do little more than further waste the time of the courts and

litigants."   While neither the magistrate nor district court judges

used the term specifically, they essentially ruled that allowing

another amendment would be futile.     See Glassman, 90 F.3d at 623




                                -21-
("'Futility' means that the complaint, as amended, would fail to

state a claim upon which relief could be granted.").

             The district court did not abuse its discretion in so

ruling.   While Home Orthopedics asserts that "further details of

[the defendants'] associations, their illegalities, [and] their

scheme to illegally harm [Home Orthopedics][] are only in possession

of defendants themselves," we do not see -- and Home Orthopedics

does not attempt to explain -- what additional information from the

defendants would conceivably help nudge the facts of this case into

a "pattern of racketeering."     To the extent Home Orthopedics relies

on Pruell v. Caritas Christi, 678 F.3d 10 (1st Cir. 2012), where we

remanded to give the plaintiffs an opportunity to amend their

complaint, we specifically noted in Pruell that "some latitude has

to be allowed where a claim looks plausible based on what is known."
678 F.3d at 15 (emphasis added).      Such is not the case here.

             Home Orthopedics also relies on New Eng. Data Servs., Inc.

v. Becher, 829 F.2d 286 (1st Cir. 1987), to argue that it should

have been permitted to conduct some discovery before its claims were

dismissed.    But, as the district court noted, Becher is inapposite;

there, we simply held that the plaintiffs should have been permitted

discovery to flesh out their fraud allegations, which were subject

to a heightened pleading requirement under Rule 9(b).     See 829 F.2d

at 292.      Given that Home Orthopedics offers no other law (or

reasoning) as to why it should have been permitted discovery even


                                  -22-
though its complaint failed to state a claim, we find that its

generic argument is waived for lack of development.   See Zannino,
895 F.2d at 17.

                            CONCLUSION

          For the reasons discussed above, we affirm the district

court's judgment.   Appellees are awarded costs.




                               -23-